Name: Council Regulation (EEC) No 719/80 of 26 March 1980 opening, allocating and providing for the administration of a Community tariff quota for liqueur wines, falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3 . 80 Official Journal of the European Communities No L 81 /31 COUNCIL REGULATION (EEC) No 719/80 of 26 March 1980 opening, allocating and providing for the administration of a Community tariff quota for liqueur wines, falling within subheading ex 22.05 C of die Common Customs Tariff and originating in Cyprus Whereas it is necessary in particular to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted appli ­ cation of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, however, since the tariff quota involved is of a rela ­ tively low volume and the period of application is very short, it seems possible to allocate the whole quota volume to the Community reserve and to provide for the possibility of those Member States in which needs might arise drawing appropriate quantities from that reserve ; whereas the shares thus drawn from the reserve must be valid until the end of the quota period ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parlia ­ ment (2), Whereas the provisions of the Supplementary Protocol to the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus (3) lapsed on 31 December 1979 ; Whereas pending the entry into force of the Transi ­ tional Protocol to the Association Agreement it is necessary to extend the arrangements that the Community applies to trade with the Republic of Cyprus within the context of the Association with that country ; Whereas Article 6 of the Supplementary Protocol provides for the opening of an annual Community tariff quota for liqueur wines, falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Cyprus, at rates of customs duty equal to 30 % of the Common Customs Tariff duties ; Whereas entry under the above Community tariff quota must be conditional on the wines being described as 'liqueur wines' in the V.I.I document provided for in Regulation (EEC) No 21 1 5/76 (4) : Whereas the wines in question are subject to compli ­ ance with the free-at-frontier reference price ; whereas, in order for such wines to benefit from these tariff quotas, Article 1 8 of Regulation (EEC) No 337/79 (5) must be complied with ; HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 March 1980, Common Customs Tariff duties in respect of the following products originating in Cyprus shall be suspended at the levels shown below within the limits of a Commu ­ nity tariff quota of 62 500 hectolitres. ( ») OJ No C 255, 9 . 10 . 1979, p. 9 . (2) OJ No C 34, 11 . 2. 1980, p. 113 . (&gt;) OJ No L 172, 28 . 6. 1978, p. 2 . ( «) OJ No L 237, 28 . 8 . 1976, p. 1 . (5 ) OJ No L 54, 5. 3 . 1979, p. 1 . No L 81 /32 Official Journal of the European Communities 27. 3. 80 CCT heading No Description Rate of duty 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : C. Other : II. Of an actual alcoholic strength exceeding 13 % vol but not exceeding 15 % vol, in containers holding : ex a) Two litres or less :  Liqueur wines of an actual alcoholic strength of 1 5 % vol, in containers holding 5-0 ECU/hl ex b) More than two litres :  Liqueur wines of an actual alcoholic strength of 1 5 % vol 3-9 ECU/hl III. Of an actual alcoholic strength exceeding 15% vol but not exceeding 1 8 % vol, in containers holding : \ a) Two litres or less : ex 2. Other : l  Liqueur wines 61 ECU/hl b) More than two litres : \ ex 3. Other :  Liqueur wines 5-0 ECU/hl TV. Of an actual alcoholic strength exceeding 18 % vol but not exceeding 22 % vol, in containers holding : a) Two litres or less : ex 2. Other :  Liqueur wines 69 ECU/hl b) More than two litres : ex 3. Other :  Liqueur wines 6-9 ECU/hl Article 2 1 . Member States shall take all appropriate measures to ensure that shares drawn pursuant to Article 1 are opened in such a way that imports may be charged without interruption against their accumu ­ lated shares of the Community quota. 2. The admission of these wines under the tariff quota shall be conditional on their being described in the V.I.1 document provided for in Regulation (EEC) No 2115/76 as 'liqueur wines'. 3 . The wines in question shall be subject to compli ­ ance with the free-at-frontier reference price. In order for such wines to benefit from these tariff quotas, Article 18 of Regulation (EEC) No 337/79 must be complied with. 4. The volume of the tariff quota referred to in para ­ graph 1 shall constitute a reserve. 5. If the need should arise for the products in ques ­ tion in a Member State, the latter shall draw an appro ­ priate share from the reserve, providing that the size of the reserve so permits. 6. The shares drawn pursuant to paragraph 5 shall be valid until 31 March 1980. 2. Each Member State shall ensure that importers of the said goods established in its territory have free access to the shares allocated to it. 3 . Member States shall charge imports of the said goods against their shares as and when the goods are entered with customs authorities for free circulation. 4. The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3. 27. 3 . 80 Official Journal of the European Communities No L 81 /33 Article 5Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against their shares. Article 4 The Member States and the Commission shall colla ­ borate closely in order to ensure that this Regulation is complied with . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1980 . For the Council The President G. MARCORA